         Case 18-12456-gs       Doc 256     Entered 02/13/21 18:09:09    Page 1 of 2


 1
     STEVEN T. GUBNER – Nevada Bar No. 4624
 2   JERROLD L. BREGMAN
     Pro Hac Vice application pending, and granted in the related
 3   case of Desert Land, LLC)
     SUSAN K. SEFLIN – Pro Hac Vice granted in related case
 4   BRUTZKUS GUBNER
     300 S. 4th Street, Suite 1550
 5   Las Vegas, NV 89101
     Telephone: (702) 835-0800
 6   Facsimile: (866) 995-0215
     Email:      sgubner@bg.law
 7              jbregman@bg.law
                sseflin@bg.law
 8
     Attorneys for Jeffrey I. Golden,
 9   Chapter 11 Trustee for Desert Land, LLC
10                             UNITED STATES BANKRUPTCY COURT
11                                       DISTRICT OF NEVADA
12

13   In re                                             Case No. BK-S-18-12456 GS
                                                       Chapter 11
14   DESERT OASIS APARTMENTS, LLC,

15                         Debtor.

16

17                                                     CERTIFICATE OF SERVICE
18

19

20

21

22

23

24

25

26

27

28



                                                      1
            Case 18-12456-gs        Doc 256      Entered 02/13/21 18:09:09          Page 2 of 2


 1                                         CERTIFICATE OF SERVICE
 2 1.   On February 13, 2021, I served the following document:
   DESERT LAND, LLC’S NOTICE OF HEARING ON MOTION FOR AN ORDER
 3 ALLOWING ITS CLAIM AT $4.5 MILLION FOR PURPOSES OF PLAN
   CONFIRMATION, VOTING, AND ANY DISTRIBUTION RESERVE, PURSUANT TO
 4
   RULE 3018(a)
 5
   2.      I served the above named documents by the following means to the persons as
 6 listed below:

 7           a.       ECF System: 18-12456-gs Notice will be electronically mailed to:
 8
        •     ANTHONY W. AUSTIN aaustin@fclaw.com, gkbacon@fclaw.com
 9      •     DAWN M. CICA dcica@carlyoncica.com,
              nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carlyoncica.com;tosteen
              @carlyoncica.com;3342887420@filings.docketbird.com
10      •     KEVIN W COLEMAN kcoleman@nutihart.com, nwhite@nutihart.com
        •     JAMIE P. DREHER jdreher@downeybrand.com, mfrazier@downeybrand.com
11      •     KIMBERLY S. FINEMAN kfineman@nutihart.com
        •     EDMUND GEE edmund.gee@usdoj.gov
12      •     NEDDA GHANDI nedda@ghandilaw.com,
              lks@ghandilaw.com,nedda@ecf.inforuptcy.com;r41525@notify.bestcase.com,mr@ghandilaw.com,shara@ghan
13            dilaw.com
        •     TALITHA B. GRAY KOZLOWSKI tgray@gtg.legal, bknotices@gtg.legal
14      •     STEVEN T GUBNER sgubner@bg.law, ecf@bg.law
        •     EDWARD M. MCDONALD edward.m.mcdonald@usdoj.gov
15      •     TRACY M. O'STEEN tosteen@carlyoncica.com,
              crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
16      •     ERIC R OLSEN eolsen@gtg.legal
        •     LENARD E. SCHWARTZER bkfilings@s-mlaw.com
17      •     U.S. TRUSTEE - LV - 11 USTPRegion17.lv.ecf@usdoj.gov
        •     MARK M. WEISENMILLER mweisenmiller@gtg.legal, bknotices@gtg.legal
18      •     MARK WRAY mwray@markwraylaw.com, kmena@markwraylaw.com

19           b. United States mail, postage fully prepaid.
20            c. By direct email (as opposed to through the ECF System) - Based upon the written
              agreement of the parties to accept service by email or a court order, I caused the
21
              document(s) to be sent to the persons at the email addresses listed below. I did not
22            receive, within a reasonable time after the transmission, any electronic message or
              other indication that the transmission was unsuccessful.
23
              Under penalty of perjury, I declare that the foregoing is true and correct.
24
     Date: February 13, 2021
25

26
                                                       /s/ Nikola A. Fields
27                                                    NIKOLA A. FIELDS

28
                                                      Brutzkus Gubner
                                                      21650 Oxnard Street, Suite 500
                                                      Woodland Hills, CA 91367
                                                           2
